UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                             )
KEVIN R. KELLY                               )
                                             )
      Plaintiff,                             )
                                             )
              v.                             )              Civil Action No. 05-900 (PLF)
                                             )
KAREN G. MILLS, Administrator, United States )
      Small Business Administration,         )
                                             )
      Defendant.                             )
__________________________________________)


                                  ORDER AND JUDGMENT

               The Court previously dismissed without prejudice three of the counts in plaintiff’s

first amended complaint, see Kelly v. Barreto, Civil Action No. 05-900, Order at 1 (D.D.C.

September 5, 2006), and granted defendant’s motion for summary judgment under Rule 56 of the

Federal Rules of Civil Procedure on plaintiff’s age discrimination claim. See Kelly v. Hairston,

605 F. Supp. 2d 175 (D.D.C. 2009). After a bench trial, and for the reasons given in the Opinion,

Findings of Fact and Conclusions of Law issued this same day, it is hereby

               ORDERED that JUDGMENT is entered for defendant on plaintiff’s

discrimination and retaliation claims under Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. §§ 2000e et seq.
                 The Clerk of the Court shall enter a final judgment for the defendant on all claims

and remove this case from the docket of the Court. This is a final appealable order. See FED . R.

APP . P. 4(a).

                 SO ORDERED.


                                                       /s/______________________________
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: January 6, 2010